Walker, Chancellor.
A decree of divorce nisi will be made in conformity with the advice contained in the conclusions of Advisory Master Church, which are hereby adopted as the opinion of the court.
As the case of Foote v. Foote, supra, is cited in the opinion of the learned master, I desire to call attention to a misleading-statement in syllabus 3. It is found in this expression: “Under a statute requiring corroborative evidence * * * to obtain a divorce,” &c. There is no statement in the body of the opinion that corroboration of the petitioner’s testimony in divorce cases is required by statute; and properly so, as there is no statutory requirement in that regard. It is part of the substantive law o E divorce evolved by the court as a matter of sound public policy, and resides in numerous decisions.
I have examined the original opinion on file in the secretary of state’s office and find that Judge Yroom, who wrote the deliverance for the court of errors and appeals, did not preface it with any head-note whatever. The syllabus in the official report is copied from the report of the same case in 65 Atl. Rep. 205. The error, therefore, appears to have originated with the editor of the Atlantic Reporter, and to have been copied by the official equity reporter. The one with whom the mistake originated was doubtless misled by an assertion in the opinion — 71 N. J. Eq. (at p. 280) — where it is stated that it was insisted that the corroborative testimony offered did not extend to all the essential elements of the offence “defined by our statute.” It is the elements of matrimonial offences that arc defined by our statute, and there is, as stated, no statutory requirement that there shall he corroborative testimony. That there must be corroboration, however, is established by a long line of cases.